DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 7, filed 10/28/2022, with respect to the status of the claims is hereby acknowledged. Claims 1-18, 20-31 are pending. 
Applicant’s arguments, see pg. 7-8, filed 1/10/2022, with respect to the rejection of claims 1-3, 6-8, 18-24, and 30 under 35 U.S.C. 103 have been fully considered but are not persuasive. For example, the applicant argues:
The Office Action appears to rely on newly cited Yun as disclosing the receiving environmental information from the presentation device, however, there is no such disclosure in Yun. Yun discloses sensing data "while photographing" or a "sensor installed at a place where images are acquired or a mobile sensor" where sensed data is "added to the images in real time." Yun, para. [0038], [0040]. This is not sensing environmental information at the location where the presentation device is located. While Yun discloses comparing data sensed (a temperature) during photography with a temperature at the home network, the data at the home network (home temperature) is never communicated outside of the home network, nor is it used to generate a configuration profile. The only data obtained by a sensor that is used transmitted and used to adapt the content payback is the data obtained during photography and not from the viewing environment. As such Yun does not teach or disclose "receiving environmental data from the presentation device, wherein the environmental data includes information relating to the environment in which the presentation device is located;" or generating a configuration profile ... wherein the provider presentation settings are selected based in part on the environmental data" Further, to the the Office Action contends the above mentioned claim elements are present in Kim, as previously argued, the Office Action misconstrues Kim as teaching "receiving environmental data from the presentation device." Kim merely teaches using multiple connected devices such as "an audio reproducing device 202 [and] an olfactory sense experience device 204" to generate an environment stimulating the 5 senses of the user. Kim, [0048]. Kim describes a choreography of using "one or more realistically reproducing devices [to] provide an appropriate experience service in a predetermined point in time." Kim, [0091].  Kim does not teach or suggest, among other things, "receiving environmental data from the presentation device, wherein the environmental data includes information relating to the environment in which the presentation device is located." Nor does Kim teach or suggest "generating a configuration profile including the provider presentation settings and presentation instructions, wherein the provider presentation settings are selected based in part on the environmental data."

The examiner respectfully disagrees. In the rejection of the limitation relating to “receiving environmental information from the presentation device” the examiner first relied on the teachings of Kim and then Yun. However, the applicant, as cited above, argues that Kim does not teaching the relevant limitation (i.e., “receiving environmental information from the presentation device”). First, in response to the applicant’s argument with respect to the limitation (i.e., “receiving environmental information from the presentation device”), the limitation does not particularly recite what particular environmental information is received other than information relating to the environment in which the presentation device is located. As such, based on the broadest reasonable interpretation of the claimed language, any information pertaining to the environment of the presentation device would correspond to environmental information. Furthermore, based on the broadcast reasonable interpretation, Kim teaches:
[0053] The immersive media gateway 130 includes a realistically reproducing device management unit 131, an interworking interface 132, a service synchronization unit 133, an immersive media streaming unit 134 and a content modality extension unit 135.
[0054] The realistically reproducing device management unit 131 senses and searches for one or more realistically reproducing devices 200 capable of providing a realistic broadcasting service in an area in which the user is located. From among a plurality of media devices existing within a predetermined range, the realistically reproducing device management unit 131 selects one or more realistically reproducing device 200 which is capable of providing an immersive media service by interworking with the apparatus 100. Specifically, the realistically reproducing device management unit 131 searches for a plurality of media devices existing within a predetermined range, and select a media device, which is equipped with interworking interface 132 and able to interwork with the realistically reproducing device management unit 131, as a realistically reproducing device 200 from among a plurality of media devices.
[0055] Then, the realistically reproducing device management unit 131 groups one or more selected realistically reproducing devices 200 into one to thereby configure a realistic broadcasting space 150. The realistic broadcasting space 150 refers to a service space that is configured such that the currently-available realistically reproducing devices 200 voluntarily sensed and registered by the realistically reproducing device management unit 131 are rearranged according to a usage purpose of a user to thereby reproduce modality of content more realistically. The realistically reproducing device management unit 134 generates realistically reproducing device information about one or more realistically reproducing devices 200 composing the realistic broadcasting space 150, and transfers the realistically reproducing device information to the realistic broadcasting platform 110.

	Based on the teachings of Kim, the immersive gateway comprising a realistically reproducing device (i.e., presentation device) senses and searches for one or more reproducing devices 200 that are ten grouped into one to thereby configure a realistic broadcasting space. Therefore, Kim’s reproducing device obtains data on all the reproducing devices that are in vicinity that is the environment of the claimed and corresponding presentation device.
Lastly, with respect to the  teachings of Yun, Yun was cited as motivation to modify Kim and Cook. For example, Yun’s invention comprising a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing. Therefore, the applicant’s arguments are not persuasive and the rejections are maintained.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-8, 17-18, 20-24, 30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sung-Hee et al. US 20140115649 A1 (hereafter Kim) and in further view of Cook; Michael et al. US 20130198786 A1 (hereafter Cook) and in further view of Yun et al., PG Pub 2012/0127268A1 (hereafter Yun).
Regarding claim 1, “a method for adapting the presentation of content on a presentation device comprising: receiving from the presentation device presentation device information and a request for a configuration profile associated with a content asset” Kim para 0040, 0070-0073, 0078– providing realistic broadcasting starts out by receiving user context information in 401 including a profile of a user and all the media devices possessed by the user. The user context information includes realistically reproducing device information and user information about a profile collected from a user. Specifically, the realistically reproducing device information is about realistically reproducing devices possessed by a user and currently-available realistically reproducing devices. That is, the realistically reproducing device information is information about realistically reproducing devices used as a media device to provide a realistic broadcasting service to the user. One or more realistically reproducing devices are selected from among a plurality of media devices existing in a predetermined range from a user. The selected realistically reproducing devices configure a realistic broadcasting space in 402. Upon reception, the user information and the realistically reproducing device information are stored in a database. Regarding a “request”, Kim [0048] The content modality analysis unit 111 analyzes content multimodal information included in content received from a content server and extracts information about a requesting device from the analyzed content multimodal information. Kim [0071] content to be reproduced are curated by analyzing the user context information and curation context information extracted from the content in 403. Specifically, content multimodal information included in the received content is analyzed. The content multimodal information may include image information for visual experience, audio information for auditory experience, tactile information for tactile experience and olfactory information for olfactory experience. By reconfiguring content reproduction based on the content modality information, a content to be reproduced is curated.
Regarding “retrieving provider presentation settings according to the presentation device information and the content asset; receiving environmental data from the presentation device, wherein the environmental data includes information relating to the environment in which the presentation device is located; generating a configuration profile including the provider presentation settings and presentation instructions, wherein the provider presentation settings are selected based in part on the environmental data; transmitting the configuration profile to the presentation device” Kim para 0072-0073 - a policy about a scenario to be reproduced is set in 404. That is, a policy on how to reproduce the content to be reproduced, that is, sensory content, is set. Then, a scenario is generated based on the set policy in 405. The scenario includes control commands required for providing sensory content using one or more realistically reproducing devices composing a realistic broadcasting space. That is, the scenario is information required for providing the sensory content by controlling each realistically reproducing device composing a realistic broadcasting space. One or more realistically reproducing devices composing the realistic broadcasting space is controlled based on the generated scenario in 406. With respect to a configuration profile as claimed, Kim [0036, 0051, 0072, 0079] teaches the realistic broadcasting platform determines a policy on how to reproduce the sensory content, and generate a scenario on how to provide the realistic broadcasting service. With respect to receiving environmental data from the presentation device, wherein the environmental data includes information relating to the environment in which the presentation device is located, Kim paragraph 13, 54-60, 75-76 discloses that the prior art recognizes collecting surrounding environment information of a user where user devices are located and then the currently available realistically reproducing devices voluntarily sensed are transmitted to the realistic broadcasting platform in order to provide an immersive media presentation based on the extracted sensory elements. More particularly with respect to the limitation (i.e., “receiving environmental information from the presentation device”), the limitation does not particularly recite what particular environmental information is received other than information relating to the environment in which the presentation device is located. As such, based on the broadest reasonable interpretation of the claimed language, any information pertaining to the environment of the presentation device would correspond to environmental information. Furthermore, based on the broadcast reasonable interpretation, Kim teaches: 
[0053] The immersive media gateway 130 includes a realistically reproducing device management unit 131, an interworking interface 132, a service synchronization unit 133, an immersive media streaming unit 134 and a content modality extension unit 135.
[0054] The realistically reproducing device management unit 131 senses and searches for one or more realistically reproducing devices 200 capable of providing a realistic broadcasting service in an area in which the user is located. From among a plurality of media devices existing within a predetermined range, the realistically reproducing device management unit 131 selects one or more realistically reproducing device 200 which is capable of providing an immersive media service by interworking with the apparatus 100. Specifically, the realistically reproducing device management unit 131 searches for a plurality of media devices existing within a predetermined range, and select a media device, which is equipped with interworking interface 132 and able to interwork with the realistically reproducing device management unit 131, as a realistically reproducing device 200 from among a plurality of media devices.
[0055] Then, the realistically reproducing device management unit 131 groups one or more selected realistically reproducing devices 200 into one to thereby configure a realistic broadcasting space 150. The realistic broadcasting space 150 refers to a service space that is configured such that the currently-available realistically reproducing devices 200 voluntarily sensed and registered by the realistically reproducing device management unit 131 are rearranged according to a usage purpose of a user to thereby reproduce modality of content more realistically. The realistically reproducing device management unit 134 generates realistically reproducing device information about one or more realistically reproducing devices 200 composing the realistic broadcasting space 150, and transfers the realistically reproducing device information to the realistic broadcasting platform 110.

	Based on the teachings of Kim, the immersive gateway comprising a realistically reproducing device (i.e., presentation device) senses and searches for one or more reproducing devices 200 that are ten grouped into one to thereby configure a realistic broadcasting space. Therefore, Kim’s reproducing device obtains data on all the reproducing devices that are in vicinity that is the environment of the claimed and corresponding presentation device.
Whereas Kim does not use the exact term as a “configuration profile”, a person of ordinary skill in the art would have understood that a policy about a scenario to be reproduced is set as disclosed in Kim corresponds to a configuration profile that will be utilized to configure the viewer’s media devices for converting the received content into the sensory content by curating curation information included in the content according to each modality of the content para 0021, 0040, 0070-0073, 0078. For example, in an analogous art, Cook Fig. 10, 12 and para 0079-0089 -  teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content. 
The motivation to modify Kim and Cook is further evidenced by Yun’s invention comprising a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Cook’s invention for packing data with video content in order to utilize the data to configure sensory devices while displaying the video content in order to provide configuration data based only on devices and sensors in the viewer’s environment as taught by Yun and fully utilize all the viewer’s resource devices to provide a more engaging viewing experience as . 

Regarding claim 2, “wherein retrieving the provider presentation settings is according to the environmental data, the presentation device information, and the content asset” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kim teaches para 0040, 0070-0073, 0078– providing realistic broadcasting starts out by receiving user context information in 401 including a profile of a user and all the media devices possessed by the user. The user context information includes realistically reproducing device information and user information about a profile collected from a user. Specifically, the realistically reproducing device information is about realistically reproducing devices possessed by a user and currently-available realistically reproducing devices. That is, the realistically reproducing device information is information about realistically reproducing devices used as a media device to provide a realistic broadcasting service to the user. One or more realistically reproducing devices are selected from among a plurality of media devices existing in a predetermined range from a user. The selected realistically reproducing devices configure a realistic broadcasting space in 402. [0048] The content modality analysis unit 111 analyzes content multimodal information included in content received from a content server and extracts information about a requesting device from the analyzed content multimodal information. Kim [0071] content to be reproduced are curated by analyzing the user context information and curation context information extracted from the content in 403. Specifically, content multimodal information included in the received content is analyzed. The content multimodal information may include image information for visual experience, audio information for auditory experience, tactile information for tactile experience and olfactory information for olfactory experience. By reconfiguring content reproduction based on the content modality information, a content to be reproduced is curated. See also Yun para 45-53.
Regarding claim 3, “wherein the provider presentation settings comprise one or more setting profiles, each setting profile corresponding to an environmental condition” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Kim does not use the exact term as a “configuration profile”, a person of ordinary skill in the art would have understood that a policy about a scenario to be reproduced is set as disclosed in Kim corresponds to a configuration profile that will be utilized to configure the viewer’s media devices for converting the received content into the sensory content by curating curation information included in the content according to each modality of the content para 0021, 0040, 0070-0073, 0078. For example, in an analogous art, Cook Fig. 10, 12 and para 0079-0089 -  teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content (para 0079).
Regarding claim 6, “wherein the environmental data is an ambient light level of an environment including the presentation device” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Cook Fig. 10, 12 and para 0073, 0079-0089 -  teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content (para 0079).
Regarding claim 7, “wherein the environmental data is an air-quality condition” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Cook Fig. 10, 12 and para 0073, 0079-0089 - teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content comprising smell/olfactory sources and wind generators interpreted as the quality of the air. See also Kim para 0042 teaches olfactory sense may be provided by an olfactory sense experience device 204 capable to reproduce fragrance.
Regarding claim 8, “wherein the environmental data is an audio signal” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein and Kim para 0042 teaches auditory senses reproducing devices. See also Cook para 27 sound generators.
Regarding the method claims 17-18, 20-24, the claims are grouped and rejected with the method claims 1-3, 6-8 because the steps of the method claims 1-3, 6-8 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-3, 6-8 and because the steps of the method of claims 17-18, 20-24 mirrors the elements of claims 1-3, 6-8 are easily converted into steps of a method by one of ordinary skill in the art. With respect to the microphone not discussed in claims 1-3, 6-8, Cook teaches the microphone in para 0088, and light sensor and heat sensors in para 0027-0028; Kim para 0067 interpreted as comprising motion sensors. 
With respect to claim 18 reciting “obtaining environmental data from a sensor coupled to the presentation device”, the limitation is further rejected on obviousness grounds as discussed in claim 1 wherein Kim [0036, 0051, 0072, 0079] teaches the realistic broadcasting platform determines a policy on how to reproduce the sensory content, and generate a scenario on how to provide the realistic broadcasting service; Kim paragraph 13, 54-60, 75-76 discloses that the prior art recognizes collecting surrounding environment information of a user where user devices are located and then the currently available realistically reproducing devices voluntarily sensed are transmitted to the realistic broadcasting platform in order to provide an immersive media presentation based on the extracted sensory elements. See also Yun’s invention comprising a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing.
Regarding the method claim 30, the claims are grouped and rejected with the method claims 1-3, 6-8, 18 because the steps of the method claims 1-3, 6-8, 17-18 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-3, 6-8, 17-18 and because the steps of the method of claim 30 mirrors the elements of claims 1-3, 6-8, 17-18  are easily converted into steps of a method by one of ordinary skill in the art. Wherein claim 30 recites that presentation device information is obtained from a service provider, see also Kim para 36, 70 for storing presentation device information and storing sensory content in a database (upon reception, the user information and the realistically reproducing device information are stored in a database wherein a person of ordinary skill in the art would reasonably infer the obvious benefit of obtaining stored information to process the video stream and sensory data).
With respect to claim 30 reciting “transmit presentation device information and environmental data from the one or more environmental sensors to the service provider, wherein the environmental data includes information relating to the environment in which the presentation device is located”, the limitation is further rejected on obviousness grounds as discussed in claim 1 wherein Kim [0036, 0051, 0072, 0079] teaches the realistic broadcasting platform determines a policy on how to reproduce the sensory content, and generate a scenario on how to provide the realistic broadcasting service; Kim paragraph 13, 54-60, 75-76 discloses that the prior art recognizes collecting surrounding environment information of a user where user devices are located and then the currently available realistically reproducing devices voluntarily sensed are transmitted to the realistic broadcasting platform in order to provide an immersive media presentation based on the extracted sensory elements. See also Yun’s invention comprising a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing.
 
Claims 4-5, 9-11, 16, 25-26, 31 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sung-Hee et al. US 20140115649 A1 (hereafter Kim) and in further view of Cook; Michael et al. US 20130198786 A1 (hereafter Cook) and in further view of Yun et al., PG Pub 2012/0127268A1 (hereafter Yun) and in further view of Hutten; Curt US 20160029088 A1 (hereafter Hutten).
Regarding claim 4, “wherein the presentation instructions include choosing a nearest setting profile based on the environmental data” Kim and Cook and Yun do not explicitly disclose the terms “nearest setting profile.” However in an analogous art, Hutten teaches generating an experience policy utilizing feeds that best match the totality of terms included in the experience policy (para 34-35, 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Cook and Yun’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Hutten’s invention for packing data with video content comprising a best match an experience policy in order to utilize the data to configure sensory devices while displaying the video content in order to provide configuration data based only on devices in the viewer’s environment and fully utilize all the viewer’s resources to provide a more engaging viewing experience.
Regarding claim 5, “wherein the presentation instructions include calculating between two setting profiles based on the environmental data” Kim, Cook, and Yun do not explicitly disclose the terms “calculating between two setting profiles based on the environmental data.” However in an analogous art, Hutten teaches generating an experience policy utilizing a selection of feeds that best match the totality of terms included in the experience policy (para 34-35, 80). A person of ordinary skill in the art would have appreciated the obvious benefit of how selecting the best matching feeds would provide the best available sensory experience while viewing video content.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Cook and Yun’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Hutten’s invention for packing data with video content comprising a best match an experience policy in order to utilize the data to configure sensory devices while displaying the video content in order to provide configuration data based only on devices in the viewer’s environment and fully utilize all the viewer’s resources to provide a more engaging viewing experience.
Regarding claim 9, “further comprising: retrieving exogenous data according to the presentation device information and the content asset; and wherein retrieving the provider presentation settings is according to the exogenous data, the presentation device information, and the content asset” Kim, Cook and Yun do not explicitly use the terms “exogenous data” (i.e., in haec verba). However, see Yun’s invention understood to comprise “exogenous data” wherein Yun’s invention comprises a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing.
However in an analogous art, Hutten teaches generating video feeds comprising exogenous data acquired by sensors (para 27-28, 42, 88, 0089). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Cook and Yun’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Hutten’s invention for packing data with video content comprising sensor data acquired during the production of the video feed which can be reduced to a dimension that can be experienced via the user device (e.g., a visual or audio representation of the smell, etc.).
Regarding claim 10, “wherein the configuration profile further includes the exogenous data” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 9 wherein Hutten teaches generating video feeds comprising exogenous data acquired by sensors (para 27-28, 42, 88, 89) and Cook Fig. 10, 12 and para 0035, 0079-0089 - teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content. 
Regarding claim 11, “wherein the exogenous data includes at least one of camera-type, camera settings, camera position, camera motion, camera rotation lens type, focus setting, lighting setting, location, time of day, date, weather forecast” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 9 wherein Hutten teaches generating video feeds comprising exogenous data acquired by sensors (para 27-28, 42, 88, 0089 e.g., a mechanical sensor, a biometric sensor, a chemical sensor, a weather sensor, a radar, an infrared sensor, an image sensor, a video sensor, an audio sensor, or any other commercially suitable sensor that can construct or acquire sensor data.) and Cook Fig. 10, 12 and para 0035, 0079-0089 - teaches packing data with video content in order to utilize the data to configure sensory devices while displaying the video content. 
Regarding the method claim 16, the claim is grouped and rejected with the method claims 1 and 9 because the steps of the method claims 1 and 9 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1 and 9 and because the steps of the method of claim 16 mirrors the elements of claims 1 and 9 are easily converted into steps of a method by one of ordinary skill in the art.
Regarding the method claims 25-26, the claims are grouped and rejected with the method claims 1, 4-5, 9-11, 16-17 because the steps of the method claims 1, 4-5, 9-11, 16-17 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 4-5, 9-11, 16-17 and because the steps of the method of claims 25-26 mirrors the elements of claims 1, 4-5, 9-11, 16-17 and are easily converted into steps of a method by one of ordinary skill in the art. See Hutton para 0027 weather sensor.
Regarding the method claim 31, the claims are grouped and rejected with the method claims 1, 4-5, 9-11, 16-17, 25-26 because the steps of the method claims 1, 4-5, 9-11, 16-17, 25-26 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 4-5, 9-11, 16-17, 25-26 and because the steps of the method of claim 30 mirrors the elements of claims 1, 4-5, 9-11, 16-17, 25-26 are easily converted into steps of a method by one of ordinary skill in the art.
With respect to claim 31 reciting “wherein the environmental data includes information relating to the environment in which the presentation device is located; retrieving exogenous data according to the presentation device information and the content asset; transmitting presentation device information, the environmental data, the exogenous data, and a content identifier to the service provider”, the limitation is further rejected on obviousness grounds as discussed in claim 1 wherein Kim [0036, 0051, 0072, 0079] teaches the realistic broadcasting platform determines a policy on how to reproduce the sensory content, and generate a scenario on how to provide the realistic broadcasting service; Kim paragraph 13, 54-60, 75-76 discloses that the prior art recognizes collecting surrounding environment information of a user where user devices are located and then the currently available realistically reproducing devices voluntarily sensed are transmitted to the realistic broadcasting platform in order to provide an immersive media presentation based on the extracted sensory elements. See also Yun’s invention relating to exogeneous data wherein Yun teaches a home network for 4D broadcasting (para 37-49) and further teaches obtaining environment data at the side of a home network in order to compare collected realistic effect data obtained from remote sensor data (para 38-43, 49-50). The combination would have enabled the inventions of Kim and Cook to allow for sensing the current environment at the home network (e.g., temperature) and then control the temperature of the home network with temperature corresponding to the collected data received from a broadcast provider (e.g., production and delivery network 200) in order to provide the viewer with an immersive 4D media viewing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sung-Hee et al. US 20140115649 A1 (hereafter Kim) and in further view of Cook; Michael et al. US 20130198786 A1 (hereafter Cook) and in further view of Yun et al., PG Pub 2012/0127268A1 (hereafter Yun) and in further view of LEE; Hae-Ryong et al. US 20080046944 A1 (hereafter Lee).
Regarding claim 12, “wherein the presentation device information includes a manufacturer” Kim, Cook, and Yun do not explicitly disclose a device manufacturer. In an analogous art, Lee teaches the deficiency of Kim and Cook (para 125 device manufacturer obtained in an invention for providing a reality effect and since information on device control and reality effect may be different every device, it is preferred to receive the information from a device manufacturer. It is also possible to collect more realistic data through a semantic web. Also, the user suggests satisfaction on the reality effect of a specific scene through on-line, thereby creating user participant type media where highly satisfactional reality effect is preferentially selected and the level of the media is incrementally raised.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Cook and Yun’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Lee’s invention for utilizing device manufacturer information obtained in an invention for providing a reality effect and since information on device control and reality effect may be different every device, it is preferred to receive the information from a device manufacturer so to collect more realistic data.

Claims 13-15, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM; Sung-Hee et al. US 20140115649 A1 (hereafter Kim) and in further view of Cook; Michael et al. US 20130198786 A1 (hereafter Cook) and in further view of Yun et al., PG Pub 2012/0127268A1 (hereafter Yun) and in further view of Chung; Ki-Sook et al. US 20090158353 A1 (hereafter Chung).
Regarding claim 13, “wherein the presentation device information includes a model number” Kim, Cook, and Yun do not explicitly disclose a model number. In an analogous art, Chung teaches the deficiency of Kim, Cook, and Yun (para 42-43 device model number 205). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim, Cook, and Yun’s invention for receiving presentation device information from a viewer device and a request for a set of data to configure currently-available realistically reproducing devices when presenting a content asset to provide an four-dimension viewing experience by further incorporating known elements of Chung invention for utilizing device model number information obtained in an invention for providing a reality effect and since information on device control and reality effect may be different every device, it is preferred to receive the information from a device manufacturer and model so to collect more realistic data.
Regarding claims 14-15 “wherein the presentation device information includes a display type” and “wherein the display type is one of QLED, OLED, LCD, LED, plasma, microLED, high-definition, ultra-high definition, 4K resolution, 8K resolution” are further rejected on obviousness grounds as discussed in the rejection of claim 13 wherein Chung teaches obtaining a model number and wherein Cook further teaches the user devices comprise iPhone of iPad which a person of ordinary skill in the art would reasonably infer that a model of a iPhone of iPad comprise a type of device which are high-definition devices. 
Regarding the method claims 27-29, the claims are grouped and rejected with the method claims 13-15 because the steps of the method claims 13-15 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 13-15 and because the steps of the method of claims 13-15 mirrors the elements of claims 27-29 and are easily converted into steps of a method by one of ordinary skill in the art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421